Case 1:20-cv-00640-KAM-RER Document 25 Filed 04/16/21 Page 1 of 3 PageID #: 132

                                  TRIVELLA & FORTE, LLP
                                   ATTORNEYS AT LAW
                            1311 MAMARONECK AVENUE, SUITE 170
                               WHITE PLAINS, NEW YORK 10605
                                       (914) 949-9075

                                                April 16, 2021

 VIA ECF:

 Hon. Kiyo A. Matsumoto
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Rm. N208
 Courtroom N2E - North Wing
 Brooklyn, New York 11201

 Re:       Cooper-Nolasco et al v. Royal Waste Services, Inc. et al, 20-cv-00640-KAM-RER-
           Defendants pre-motion letter and request for briefing schedule for Defendants’ Motion to
           Dismiss the Complaint or compel arbitration of the Causes of Action in the Complaint

 Dear Judge Matsumoto:

         In accordance with the Court’s Individual Rules and Practices and instructions in the
 March 10, 2021 Order the Defendants submit this pre-motion letter seeking leave to move for
 summary judgment dismissing the Complaint(ECF No. 1), and a summary judgment motion
 briefing schedule. Per the Court’s Individual Rules attached hereto is statement pursuant to Local
 Civil Rule 56.1 together with Declaration and Exhibits in support.

         This is a wage and hour action. Defendants asserted Defendants are exempt from the Fair
 Labor Standards Act and New York Labor Law overtime requirements pursuant to the motor
 carrier exemption. Defendants seek an Order dismissing the Fair Labor Standards Act overtime
 causes of action (Complaint, Counts I and III), and declining to exercise supplemental
 jurisdiction over the remaining state law causes of action. Defendants also intend to move for
 summary judgment dismissing the causes of action to the extent they seek wages accruing more
 than six years prior to the February 5, 2020 Complaint filing date. Defendants also respectfully
 submit the Court should dismiss or stay the action pending Plaintiff submitting his causes of
 action to binding arbitration pursuant to the collective bargaining agreement between Royal
 Waste Services, Inc. and Local Union No. 813 affiliated with International Brotherhood of
 Teamsters(hereinafter the “collective bargaining agreement”).

           Defendants suggest the following briefing schedule:

       •   June 18, 2021- Deadline for the Defendants to file initial moving papers;
       •   July 16, 2021- Deadline for the Plaintiff to file opposition papers;
       •   August 20, 2021- Deadline for the Defendants to file reply papers.
Case 1:20-cv-00640-KAM-RER Document 25 Filed 04/16/21 Page 2 of 3 PageID #: 133

 Hon. Kiyo A. Matsumoto
 April 16, 2021
 Page 2 of 3.


         Royal Waste Services, Inc. is a waste removal service company. Its business is in
 removing garbage and waste, freight and cardboard from commercial establishments throughout
 New York City. Royal Waste Services, Inc. is part of a continuous stream of shipment of
 materials it collects which is shipped to various locations outside of New York and throughout
 the United States and the World. Royal Waste Services, Inc.’s reach is global, as the product it
 collects in the New York metro region is ultimately disposed of out of New York State and its
 internationally. Royal Waste Services, Inc. collects tons of cardboard and MSW and
 nonhazardous waste from its customers and delivers it to entities that transport the material
 abroad to either India or China or otherwise outside of New York.
         The Fair Labor Standards Act §§ 201, et. Seq., establishes, among other things, overtime
 pay standards for covered non-exempt workers. However, the Fair Labor Standards Act also sets
 forth various exemptions to its overtime requirements, one of which is the Motor Carrier
 Exemption (“MCE”). The Motor Carrier Act exemption to the Fair Labor Standards Act
 overtime requirements, set forth in Section 13(b)(1) of the Fair Labor Standards Act (29 U.S.C.
 §213(b)(1)), if established, is a complete defense to Plaintiffs’ Fair Labor Standards Act or New
 York Labor Law overtime wage liability causes of action. The MCE specifically provides an
 overtime exemption for employees who fall under the Secretary of Transportation’s authority to
 establish qualifications and maximum hours of service pursuant to Section 204 of the Motor
 Carrier Act of 1935. This statutory exemption applies to drivers, driver's helpers, loaders, and
 mechanics employed by a common carrier whose activities directly affect the safety of operation
 of motor vehicles in the transportation on the public highways of passengers or property.

         Royal Waste Services, Inc. and its employees fall squarely under the MCE based upon
 the plain terms of the statute and well-established case law. In Graham v. Town & Country
 Disposal of Western Missouri, 865 F.Supp.2d 952 (W.D. Mo. 2011), the Court considered
 whether the defendant, a trash collection business, was exempt under the Motor Carrier Act from
 the FLSA’s overtime requirements. The Court explained that an employer claiming the Motor
 Carrier Exemption under the FLSA must meet three criteria:
        1) That it is an employer whose transportation of passengers or property by motor vehicle
           is under the jurisdiction of the Secretary of Transportation;
        2) That the employee is a driver, driver’s helper, loader or mechanic; and
        3) That the employee engages in activities of a character directly affecting the safety of
           operation of motor vehicles in the transportation on the public highways of passengers
           or property in interstate or foreign commerce.


 Graham v. Town & Country, 865 F.Supp.2d 952, 956 (W.D. Missouri 2011).
        In considering the first criteria of whether the Secretary of Transportation had jurisdiction
 over defendants’ transportation of freight, the Graham Court looked to such things as whether
 defendant’s trucks were registered with the Department of Transportation (“DOT”), whether the
 defendant was subject to audits and inspections by the DOT, and whether its employees
 complied with the DOT’s pre-trip and post-trip inspection requirements. The Court affirmatively
Case 1:20-cv-00640-KAM-RER Document 25 Filed 04/16/21 Page 3 of 3 PageID #: 134

 Hon. Kiyo A. Matsumoto
 April 16, 2021
 Page 3 of 3.


 found that “the Secretary clearly appears to be exercising jurisdiction over [defendant’s] trash
 collection business as it regulates [defendant’s] operations from the registration to the inspection
 process.” Graham, 865 F.Supp.2d at 956. The Court further explained that the defendant could
 satisfy the “transportation of property” requirement as that term reasonably includes trash. Id. at
 958. The Graham Court proceeded to the second criteria and easily found that the plaintiffs were
 “loaders” or “driver’s helpers” as defined by the Motor Carrier Act. Finally, the Graham Court
 looked to the third criteria of whether the loaders and helpers were engaged in activities directly
 affecting the safety of operations of motor vehicles within interstate commerce. Id. at 959. The
 Court found that because the employees exercised their judgment and discretion in determining
 whether items left for pickup were acceptable for loading into the trash collection trucks, and
 then placed, distributed and secured that trash in the vehicle, the employees were engaged in
 activities “directly affecting the safety of operations of motor vehicles within interstate
 commerce.” Id. at 959.
         Royal Waste Services, Inc., like the defendant in the Graham case, satisfies these criteria
 necessary to claim the Motor Carrier Exemption under the FLSA. Royal Waste Services, Inc.
 will prove it is under Secretary of Transportation’s jurisdiction, as it maintains trucks registered
 with the DOT, and its employees conduct inspections pursuant to DOT regulations. Royal Waste
 Services, Inc. employs and employed drivers, driver’s helpers, loaders or mechanics including
 Plaintiff whose duties affect the safety of operation of motor vehicles on public highways in
 interstate and foreign commerce. The drivers, loaders and helpers for Royal Waste Services, Inc.
 exercise independent discretion and judgment in deciding whether to pick up the items left for
 pickup and how to properly place the items in the trucks.
         New York Labor Law also provides a six year statute of limitations for wage claims.
 CPLR § 213. Per the reasoning stated in the attached Judge Dearie decision Morales, et al. v.
 Rochdale Village, Inc., et al., 15-CV-00502 Defendants will move to dismiss the Complaint
 asserting Plaintiff must arbitrate the causes of action in the Complaint.
          For these reasons Defendants request leave to file a summary judgment motion to dismiss
 this action and request a briefing schedule.

                                               Respectfully submitted,

                                               TRIVELLA & FORTE, LLP

                                               Christopher A. Smith

                                               Christopher Smith
 cc: J. Troy, Esq. (via ECF).
